DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-12, filed on 03/19/2020, are currently pending and are under examination. 
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 5, “each e raw capacitance” should read “each raw capacitance”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 5, and 9 recite “deriving, via the one or more hardware processors, a normalized signal by normalizing the raw signal using a normalization model, wherein the normalization model derives the normalized signal based on inter-relationships between a plurality of variables that affect the raw capacitance value, wherein the plurality of variables comprise a) a set of device specific parameters associated with the capacitive touch panel of the device, b) a set of ethnographic parameters, and c) metadata associated with the subject”. It is unclear how the normalization model could be generated or otherwise obtained. It raises questions such as: how are quantitative values such as “a set of device specific parameters associated with the capacitive touch panel of the device” normalized with qualitative values such as “ethnographic parameters”? As best understood, the general definition of ethnographic parameters refer to qualitative descriptions of the customs of individual peoples and cultures. In paragraph [0029] of the instant specification, a list of potentially useful parameters is provided, but does not explain how to quantify these parameters in order to perform normalization. For example, it is unclear how ethnographic data such as “skin color” (as specified in Par. [0029]) and user’s metadata such as “profession… For example, profession can affect the skin type, wherein farmers/machine operators might have thick dermal layers.” (as specified in Par. [0029]) can be normalized. Furthermore, the structure of such a normalization model is not described. A brief and exemplary reference to statistical processing algorithms, machine learning algorithms, and support vector machines in paragraphs [0030] and [0032] is made. 
Further, claims 1, 5, and 9 recite determining a “health condition of the subject by comparing the analyzed first set of parameters and the second set of parameters with corresponding subject specific standard values”, but it is not specified how the health condition of a subject is determined. Specific parameters are not provided, nor are any thresholds or combinations of thresholds to compare the parameters against are provided. A general mention of “health condition” is provided in paragraph [0034], but there are no details provided as to how to determine such a health condition. 
Regarding claims 3, 7, and 9, it is unclear how a correlation is established between “the primary signal for the set of sample subjects, the corresponding set of ethnographic parameters, the metadata of the set of sample subjects and the set of sample capacitive touch panels, wherein the correlation is established using the statistical techniques and the ML techniques”, as explained above with reference to claims 1, 5, and 9. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 9, it is unclear how “ethnographic parameters” can be used for normalization. Claims 1, 5, and 9 as recited raises questions such as: how are quantitative values such as “a set of device specific parameters associated with the capacitive touch panel of the device” normalized with qualitative values such as “ethnographic parameters”? For examination purposes, it will be understood that a normalization model can be a baseline model that takes into account quantitative as well as qualitative values. 
Regarding claims 3, 7, and 9, it is unclear how a correlation is established between “the primary signal for the set of sample subjects, the corresponding set of ethnographic parameters, the metadata of the set of sample subjects and the set of sample capacitive touch panels, wherein the correlation is established using the statistical techniques and the ML techniques”. As explained above with reference to claims 1, 5, and 9, it is unclear how a correlation between 
 The dependent claims inherit the deficiencies. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method, device, and non-transitory computer-readable medium for determining a health condition of a user through a capacitive touch panel based bio-signal measurement. 
The limitation of a method for determining a health condition of a user as drafted in claims 1-4, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic capacitive touch based panel and processor. For example, determining a health condition of a user can include measuring the pulse or heart rate of a user, normalizing the data, and determining if the values meet subject specific values. Other than reciting a touch based panel and a processor, nothing in the elements of the claims precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
The limitation of a device and non-transitory computer readable medium for determining a health condition of a user as drafted in claims 5-12, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application because the claims only recite a generic capacitive touch based panel and processor to perform the steps of detecting a touch event and deriving a normalized model to determine health condition. The capacitive touch based panel and processor are recited at a high level of generality such that they amount to no more than mere instructions to perform the exception using generic sensors and processors. It is well known to use capacitive touch based panel to measure bio-signals and to use a processor to receive and analyze the signals, as shown in the prior art rejections in the current office action below. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a capacitive touch based panel and processor to determine a health condition of a user amounts to no more than mere instructions to perform the exception using generic computer elements. Mere instructions to apply an exception using generic computer elements cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Application Publication 2017/0246086), hereinafter Jain, further in view of Wang et al. (US Patent Application Publication 2017/0112445), hereinafter Wang, and further in view of Savage (Savage J. Ethnography and health care. BMJ. 2000;321(7273):1400-1402. doi: 10.1136/bmj.321.7273.1400). 
Regarding claims 1, 5, and 9 (as best understood, see rejection under 35 U.S.C. 112 above), Jain teaches a method, device and non-transitory machine-readable medium for capacitive touch panel based biosignal measurement (e.g. Fig. 1; Par. [0032]; Par. [0147]), the method and device comprising:
a memory storing instructions (e.g. Fig. 1: memory 102; Pars. [0034]-[0036]);
one or more Input/Output (I/O) interfaces (e.g. Fig. 1: I/O devices 138 and interface circuitry 106; Par. [0026]); and
one or more hardware processors coupled to the memory via the one or more 1/O interfaces (e.g. Fig. 1: processors 104; Par. [0025]), wherein the one or more hardware processors are configured by the instructions to:

derive a normalized signal by normalizing the raw signal using a normalization model, wherein the normalization model derives the normalized signal based on inter-relationships between a plurality of variables that affect the raw capacitance value, wherein the plurality of variables comprise c) metadata associated with the subject (e.g. Par. [0047]: processor analyzes sensor data to generate baseline data which is being understood as normalization; Par. [0076]: patient age is retrieved, which is considered as metadata according to par. [0029] of the instant specification),
extract from the normalized signal, a first set of parameters associated with a primary biosignal among a plurality of biosignals corresponding to the subject in accordance to a capacitance signal to a biosignal conversion model (e.g. Par. [0050]: sensor data is used to determine parameters such as “heart rate, stress, heart rate variability, arrhythmia, respiration, activity levels, sleep, stress, mood, tone of voice, total activity (e.g., particular movements, activities, and types of movement such as gait), blood pressure, etc”);
derive a second set of parameters associated with one or more secondary biosignals among the plurality of biosignals from the first set of parameters associated with the primary biosignals (e.g. Par. [0050]: heart rate is understood to be the primary biosignals, heart rate variability is determined from heart rate and is considered to be the secondary biosignals);
analyzing the first set of parameters associated with the primary biosignal and the second set of parameters associated with the secondary biosignals to determine health condition of the subject by comparing the analyzed first set of parameters and the second set of parameters with corresponding 
display analysis on the device indicating current health condition of the subject (e.g. Fig. 3: notification step 355; Par. [0095]: user is notified of the analysis results).
However, Jain fails to teach obtaining a raw signal corresponding to change in a raw capacitance value generated by the capacitive touch panel on detection of the touch event, and wherein the plurality of variables comprise a) a set of device specific parameters associated with the capacitive touch panel of the device, b) a set of ethnographic parameters. 
Wang, in similar field of endeavor, teaches heart rate detection with capacitive touch sensors. Wang teaches it is known to obtain a raw signal corresponding to change in a raw capacitance value generated by the capacitive touch panel on detection of the touch event (e.g. Par. [0023]), and wherein device specific parameters associated with the capacitive touch panel of the device are used (e.g. Par. [0025]: device specific parameters such as the screen being in power saving mode are explained). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jain to include obtaining a raw signal corresponding to change in a raw capacitance value and using device specific parameters as taught by Wang in order to provide the predictable results of analyzing capacitive signals in order to determine heart rate. 
However, Jain in view of Wang fails to disclose using a set of ethnographic parameters. Savage is directed towards the use if ethnography in health care. Savage teaches it is known to use ethnographic parameters in health care (e.g. Page 1401, right column, section titled Ethnography and health care).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jain in view of Wang to include using 
Regarding claims 2, 6, and 10, Jain further teaches wherein the normalization model is pre-selected in accordance with the device and the subject from a set of normalization models stored in a repository (e.g. Fig. 2: baseline database 210; Par. [0021]; Par. [0069]: baseline data is generated; Par. [0070]: current biological values are compared with predetermined baseline values).
While there are no prior art rejections for claims 3, 4, 7, 8, 11, and 12, they are not indicated as allowable due to the rejections under 35 U.S.C. 112 and 35 U.S.C. 101 as explained above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akhbardeh et al. (US Patent Application Publication 2016/0228015) teaches a physiological monitoring device. 
Geva et al. (US Patent Application Publication 2017/0027521) teaches a system for noninvasively monitoring physiological parameters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792